Order, Supreme Court, New York County, entered *820on June 21, 1971, granting plaintiff’s motion for a preference, is affirmed, without costs and without disbursements. The causes of action in the complaint arise from the alleged failure of defendants to perform in accordance with the terms of a written contract entered into between the parties. Accordingly, the preference was properly granted pursuant to rule 660.9, Supreme Court Rules, New York and Bronx Counties (22 NYCRR 660.9), and further it is clearly warranted in the “interests of justice” (CPLR 3403, subd. [a], par. 3). Concur — McGivern, J. P., Nunez, Kupferman and Murphy, JJ.; McNally, J., dissents in the following memorandum: I dissent and vote to reverse. In my opinion, the plaintiff is not entitled to a trial preference where plaintiff elected to join contract and tort causes of action. (Busher Co. v. Galbreath-Ruffin Realty Co., 16 A D 2d 750; Sharpe v. Bates Chevrolet Corp., 155 N. Y. S. 2d 979.)